IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 99-21107
                           Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

MARIO NARCISCO ALMANZA-DEHOYOS, also known
as Mario Narciso Almanza, also known as
Mario Jarcisco Almanza-DeHoyos, also known
as Mario N Dehoyes, also known as Mario
Narcisco Almanza-DeHoyuos,

                                           Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                       USDC No. H-99-CR-266-ALL
                         --------------------
                            August 9, 2000

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Mario

Narciso Almanza-DeHoyos has moved for leave to withdraw and has

filed a brief as required by Anders v. California, 386 U.S. 738

(1967).   Almanza-DeHoyos has received a copy of counsel’s motion

and brief.     Although he requested and was granted extensions of

time to file a response, Almanza-DeHoyos failed to file a

response to the motion to withdraw.    Our independent review of

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-21107
                                 -2-

counsel’s brief and the record discloses no nonfrivolous issue.

Accordingly, the motion for leave to withdraw is GRANTED, counsel

is excused from further responsibilities herein, and the APPEAL

IS DISMISSED.   See 5TH CIR. R. 42.2.